PETITION FOR REHEARING.
Response by
Judge Pryor:
We do not understand the bank as claiming the proceeds of the sum due by the garnishees, R.oberts, Roach, Stark, Morgan, Stone, Cochran, Vaughn, etc., or that the court below has disposed of the question of priority. As to the two small tracts of land in Trigg county they were not attached by the bank, nor did the court below dispose of the proceeds. As to these two parcels of land and the notes that were not attached or garnisheed by the bank this court can not pass upon the questions raised by a petition for a rehearing, as there is no judgment distributing the proceeds or even any appeals from the orders made in the case.

Bigger & Reid, Gilbert & Reid, for appellants.


W. G. Bullitt, Sam Houston,'for appellees.

As to the distribution of the assets, firm and individual, the bank attaching the property or garnisheeing the debts obtained priority, if not by the summons by the voluntary appearance of the parties and answering garnishees. We mean to include only those who did answer in response to a defective summons prior to the consolidation of the several actions.
The land in Graves county was levied on by the bank in October, 1869, and by Paxton in August, 1880, and this gave the priority to the bank as to the proceeds. As to Pool, he was summoned by the bank as a garnishee and answered in the bank case before the causes were consolidated and before he answered in the case of Paxton. Branson, Hicks, Warner, Smith, Mann, Turner, Williams, Jones, Phillips and Shrowder were summoned by the bank and answered, disclosing the amount of their indebtedness. It is only as to the garnishee answering in the bank suit before the cases were consolidated that the bank has the preference.
The petition of Paxton and Clark is overruled, also the petition of J. D. Gardner, this court being satisfied that as to the latter he has at least obtained all that he is entitled to. The opinion is modified to the extent indicated, showing what lien the bank has as to the liens of Paxton and Clark on the notes not garnisheed by the bank and the two tracts of land, 'while they exist. As appears from the record the proceeds have not been disposed of or their liens disturbed by the court below.